Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of June 26, 2006
by and between United Therapeutics Corporation (the “Company”) and David
Zaccardelli, Pharm. D. (the “Executive”).

 

WHEREAS, the Company has employed Executive since January 5, 2004 and desires to
continue to employ Executive as Senior Vice President, Pharmaceutical
Development, subject to the terms and conditions herein set forth; and

 

WHEREAS, the Company and Executive desire this Agreement to supersede and
replace on a going-forward basis all previous or existing agreements between the
Company and Executive relating to the subject matter covered by this Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows.

 

1.             Employment.  Upon the other terms and conditions hereinafter
stated, the Company agrees to employ the Executive and the Executive agrees to
accept employment by the Company for the term set forth in Section 2 hereof and
in the position and with the duties and responsibilities set forth in Section 3
hereof.  Executive warrants that he is under no restriction that would prevent
him from entering into this Agreement and from complying with all of its
provisions to their fullest extent.

 

2.             Term.  The term of this Agreement will commence on June 26, 2006
and end on the fifth anniversary of such date (the “Initial Term”), and
thereafter shall continue from year to year for additional one-year terms (the
“Additional Terms”), unless and until either party shall give notice of such
party’s intent to terminate not less than 60 days prior to the end of the
then-current Initial Term or Additional Term, which termination shall be
effective at the expiration of said term, or until sooner terminated as
hereinafter set forth.

 

3.             Position and Duties.

 

(a)           Executive shall serve as Senior Vice President, Pharmaceutical
Development, with such duties and responsibilities (i) as are normally performed
by such an executive of a biotechnology company, and (ii) as may be assigned to
Executive from time to time by Roger Jeff’s the Company’s President & COO.  The
Executive shall report to the Company’s President & COO or his designee.  The
Executive shall at all times exert his best efforts and loyalty on behalf of the
Company and shall devote full time and attention to such employment.

 

(b)           Executive shall perform his duties from the Company’s Research
Triangle Park, North Carolina offices, although Executive will travel as
necessary or desirable to fulfill his duties and responsibilities to the
Company.

 

--------------------------------------------------------------------------------


 

(c)           The Executive agrees to abide by all employment guidelines and
policies as may be developed from time to time by the Company and applicable to
all employees of the Company, including, without limitation, the United
Therapeutics Corporation Company Manual, the United Therapeutics Corporation
Securities Trades by Company Personnel Policy and the United Therapeutics
Corporation Media & Analyst Communication Policy.

 

4.             Compensation and Related Matters.  The Company shall provide the
following compensation and benefits to the Executive:

 

(a)           The Company shall pay to the Executive an annual base salary of
Two Hundred and Fourteen Thousand Eight Hundred and Twelve Dollars ($214,812.00)
(the “Base Salary”) such annual base salary to be subject to review and increase
annually by the Company at the Company’s discretion.  The Base Salary shall be
payable semi-monthly or in such other installments as shall be consistent with
the Company’s payroll procedures.  The Company shall deduct and withhold all
necessary social security and withholding taxes and any other similar sums
required by law or authorized by the Executive with respect to payment of the
Base Salary and all other amounts and benefits payable under this Agreement.

 

(b)           Executive is eligible to participate in the standard health,
dental, vision care, short and long-term disability, life insurance and
401(k) benefits provided to the Company’s employees.  Detailed benefits
information including employee costs will be included Executive’s new hire
package.  Additionally, in Executive’s new hire package Executive will receive a
copy of the Employee Handbook that explains many of United Therapeutics’
policies and procedures.

 

5.             Expenses.  The Executive shall be reimbursed by the Company for
reasonable travel and other expenses that are incurred and accounted for in
accordance with the Company’s normal practices.

 

6.             Vacation.  The Executive is currently entitled up to 16 days of
annual vacation leave, which is accrued each pay period.  Additional vacation
time will be accrued after each completed year of service based on the
Executive’s hire date in accordance with the Employee Handbook.

 

7.             Termination of Employment.

 

(a)           The Executive’s employment hereunder shall terminate upon the
Executive’s death.

 

(b)           The Company may terminate the Executive’s employment hereunder as
set forth in Section 2 above, and under the following circumstances:

 

(i)            If, as a result of the Executive’s incapacity due or other
disability owing to physical or mental illness, the Executive shall have been
unable to perform all of the Executive’s material duties hereunder by reason of
illness, or physical or

 

--------------------------------------------------------------------------------


 

mental disability or other similar capacity, which inability shall continue for
more than two (2) consecutive months, the Company may terminate the Executive’s
employment hereunder.

 

(ii)           The Company may terminate the Executive’s employment hereunder
for “Cause.”  For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon the (A) failure of the
Executive (other than for reasons described in Sections 7(a) and 7(b)(i) hereof)
to perform or observe any of the material terms or provisions of this
Agreement;  (B) negligent or unsatisfactory performance of the Executive’s
duties under this Agreement and the failure of the Executive, within 10 days
after receipt of notice from the Company setting forth in reasonable detail the
nature of the Executive’s negligent or unsatisfactory performance, (i) to
provide the Company with a reasonably satisfactory explanation of the
Executive’s actions (or inaction) and (ii) to correct to the satisfaction of the
Company any reasonably identified deficiencies; (C) employment- or
profession-related misconduct or other employment- or profession-related similar
action on the part of the Executive; (D) conviction of the Executive of a crime
involving a felony, fraud, embezzlement or the like; or (E) misappropriation of
the Company funds or misuse of the Company’s assets by Executive, or other act
of dishonesty by Executive.

 

(c)           Any termination of the Executive’s employment by the Company or by
the Executive (other than pursuant to Section 7(a) hereof) shall be communicated
by written “Notice of Termination” to the other party hereto in accordance with
Section 11(c) hereof, which shall indicate the specific termination provision in
this Agreement relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 

(d)           For purposes of this Agreement, the “Date of Termination” shall
mean (i) if the Executive’s employment is terminated by the Executive’s death,
the date of the Executive’s death;  (ii)  if the Executive’s employment is
terminated pursuant to Section 7(b)(i) hereof, thirty (30) days after the Notice
of Termination; provided, however, that the Executive shall not have returned to
the performance of the Executive’s duties on a full-time basis during such
thirty (30) day period; (iii) if the Executive’s employment is terminated
pursuant to Section 7(b)(ii) hereof, the date specified in the Notice of
Termination (which date, in the case of termination of Executive’s employment
solely pursuant to clause (B) of Section 7(b)(ii) by reason of inadequate
performance, shall not be sooner than thirty (30) days from the date of the
Notice of Termination); and (iv) if the Executive’s employment is terminated for
any other reason, the date on which the Notice of Termination is given.

 

(e)           Following termination of this Agreement, Executive shall promptly
make himself reasonably available to assist the Company with any information or
other requests.

 

8.             Compensation Upon Termination.

 

(a)           If the Executive’s employment is terminated by the Executive’s
death, the Company shall pay to the Executive’s estate or as may be directed by
the legal

 

--------------------------------------------------------------------------------


 

representatives of such estate, the Executive’s full Base Salary through the
Date of Termination at the rate in effect at the time of the Executive’s death.

 

(b)           During any period that the Executive fails to perform the
Executive’s duties hereunder solely as a result of incapacity due to physical or
mental illness (“disability period”), the Executive shall continue to receive
the Executive’s full base salary through the Date of Termination at the rate in
effect at the time the Notice of Termination is given and all other unpaid
amounts, if any, to which the Executive is entitled as of the Date of
Termination in connection with any fringe benefits or under any incentive
compensation plan or program of the Company hereof, at the time such payments
are due; provided that payments so made to the Executive during the disability
period shall be reduced by the sum of the amounts, if any, payable to the
Executive at or prior to the time of any such payment under disability benefit
plans of the Company and which amounts were not previously applied to reduce any
such payment.

 

(c)           If the Executive shall terminate the Executive’s employment or the
Company terminates the Executive’s employment for Cause as provided in
Section 7(b)(ii) hereof, the Company shall pay the Executive the Executive’s
full Base Salary through the Date of Termination at the rate in effect at the
time the Notice of Termination is given, and the Company shall have no further
obligations to the to the Executive under this Agreement.

 

(d)           Subject to Section 8(e) below, if the Company terminates
Executive’s employment without Cause, the Company shall pay to Executive an
amount equal to Executive’s Base Salary for the time remaining in the
then-current Initial Term or Additional Term, payable in semi-monthly
installments and as is otherwise consistent with the Company’s payroll
procedures.

 

(e)           Compensation to Executive upon termination described in this
Section 8 shall be and is hereby made expressly contingent upon Executive’s
ongoing compliance with non-competition, confidentiality, non-solicitation,
continuing cooperation and all other obligations of Executive that survive
termination of this Agreement.

 

9.             Intellectual Property Rights.  Because of the highly specialized
and technical nature of the business of the Company and the nature and scope of
Executive’s employment, Executive agrees that the entire right, title, and
interest, in and to all inventions, discoveries, materials, authorship,
derivatives and results and proceeds of Executive’s efforts in any form or
media, including without limitation, all domestic and foreign patents, trade
secrets and copyrights in and to all inventions, processes, written works, and
other forms of intellectual property (“Intellectual Property”), which Executive
makes, conceives, reduces to practice or develops, in whole or in part, during
the term of this Agreement in the furtherance of the Company’s business (whether
or not made during the hours of employment or with the use of Company’s
materials, facilities or personnel, either solely or jointly with others), or
after termination of employment if such Intellectual Property is based upon
Confidential Information, shall be solely and exclusively owned by the Company,
its successors licensees and assigns, and no other individual or entity shall
have any interest therein of any kind or nature.  In full consideration of the
compensation provided to Executive by the Company, Executive agrees to each and
all of the following:

 

--------------------------------------------------------------------------------


 

(a)       Patents and Trade Secrets.

 

1.     Executive shall promptly disclose and shall and hereby does assign and
transfer to United Therapeutics all right, title and interest in and to any
patentable or unpatentable inventions, discoveries, and ideas which are made or
conceived in whole or in part by or on behalf of Executive in the course of or
as a result of his employment hereunder, or that relate directly to, or involve
the use of Confidential Information and the Work.  In the event that Executive
has any right in the work which cannot be assigned, Executive agrees to waive
enforcement worldwide of such right against United Therapeutics, its successors,
distributors, licensees and assigns or, if necessary, hereby grants a fully-paid
up worldwide exclusive license to United Therapeutics with the right to
sublicense and assign.

 

2.     Executive shall timely assist United Therapeutics in the filing and
prosecution of patent applications covering such inventions, discoveries or
ideas and will promptly execute and furnish any and all documents as may be
required to establish United Therapeutics’ sole and exclusive ownership
thereof.  Executive hereby grants United Therapeutics the exclusive right, and
appoints United Therapeutics as Executive’s attorney-in-fact (such power of
attorney being coupled with an interest therein) to execute and prosecute an
application for domestic and/or foreign patent or other statutory protection,
and Executive shall execute and deliver to United Therapeutics, without charge
to United Therapeutics but at United Therapeutics’ expense, such other documents
of registration and recordation, and do such other acts, such as give testimony
in support of Executive’s inventorship, as may be necessary in the opinion of
United Therapeutics to vest in United Therapeutics or any other party nominated
by United Therapeutics, or otherwise to protect, the exclusive rights conveyed
and/or granted to United Therapeutics pursuant to this Agreement.

 

3.     In the event that United Therapeutics decides not to pursue patent
protection for any discovery or creation made by Executive, and instead decides
to protect the discovery or creation pursuant to the trade secret laws of any
jurisdiction, such decision shall not be construed as a waiver of United
Therapeutics’ rights pursuant to this Agreement.  At United Therapeutics’
expense, Executive shall also take whatever steps are necessary to sustain
United Therapeutics’ claim to such trade secrets, including but not limited to:
(i) maintaining the confidential nature of any such discoveries or creations;
and (ii) testifying and providing other support and substantiation for United
Therapeutics’ claims with regard to the discovery or creation.

 

4.  With respect to discoveries made by Executive, Executive shall maintain
notebooks and other records adequate to describe such discovery to others
conversant in the subject of the technology and to establish the date and
circumstances of such discovery.  Executive shall notify United Therapeutics of
any such discoveries and shall make copies of all documents or reports relating
to such discoveries available to United Therapeutics.  Any discovery shall be
reported to United Therapeutics regardless of whether, in Executive’s opinion, a
given discovery is of value to United Therapeutics, or is protectable under
patent, copyright or the laws of any jurisdiction.

 

--------------------------------------------------------------------------------


 

(b)       Copyrights.

 

1.     All materials, authorship, derivatives and other work prepared by
Executive in any form or media that relate to the Work (“Authorship”) shall be
considered as “Works Made for Hire” (as that term is defined under U.S.
Copyright Laws) and, as such shall be owned solely and exclusively by and for
the sole and exclusive benefit of United Therapeutics.

 

2.     In the event that it should be determined that (i) any of such Authorship
shall not be considered as a Work Made for Hire for any reason, or
(ii) Executive acquires any right, title or interest in or to any Authorship
prepared by Executive in any such Authorship, then in either such event,
Executive will and hereby does assign and transfer to United Therapeutics all
right, title and interest possessed by Executive in all such Authorship and will
promptly execute and furnish any and all documents as may be required to
establish United Therapeutics’ sole and exclusive ownership thereof.  For the
purpose of producing such documentation Executive hereby irrevocably appoints
United Therapeutics as its attorney in fact to execute such documents on its
behalf, such power of attorney being coupled with an interest therein.  In the
event that Executive has any right in the work which cannot be assigned,
Executive agrees to waive enforcement worldwide of such right against United
Therapeutics, its successors, distributors, licensees and assigns or, if
necessary, hereby grants a fully-paid up worldwide exclusive license to United
Therapeutics with the right to sublicense and assign.

 

(c)           Original Work.  Executive agrees that Executive shall not include
any material owned by a third party in any written, copyrightable or patentable
material furnished or delivered by Executive under this Agreement without the
unconditional written consent of the owner of such intellectual property rights
unless specific advance written approval is obtained from United Therapeutics
for inclusion of such material including third party intellectual property
rights.  Executive also agrees that all work (or tangible expression of an idea)
that Executive creates or contributes to United Therapeutics in the course of
his employment hereunder will be created solely by Executive, will be original
to Executive, and will be free of any third party claims or interests. 
Executive has not and hereby does not transfer any Intellectual Property rights
owned or held solely by Executive to the Company relating to periods prior to
the date of this Agreement and retains all rights to same provided, however,
that Executive acknowledges that Intellectual Property rights that he created as
an employee of the United Therapeutics Corporation prior to the date of this
Agreement, and not otherwise previously assigned or transferred prior to the
date of this Agreement are solely owned by the Company as a work made for hire.

 

(d)       Use.  United Therapeutics and its respective successors, licensees,
and assigns shall have the sole and exclusive right to practice, or to make, use
or sell products, processes or services derived from any discoveries or
creations within the scope of this Agreement, whether or not patentable or
copyrightable under the laws of any jurisdiction, or protected by the trade
secret laws of any jurisdiction.

 

(e)       Infringement Actions.  In the event that United Therapeutics shall
bring an infringement suit against any third parties or shall be sued by any
third parties as a result

 

--------------------------------------------------------------------------------


 

of Executive’s authorship or creation, including without limitation any addition
and/or modification of the aforementioned items of Confidential Information,
Executive agrees to cooperate reasonably without charge to United Therapeutics,
but at its request and expense, in defending against or prosecuting any such
suit.  This right shall be cumulative to any other rights of United Therapeutics
hereunder.

 

10.          Obligation of Confidentiality and Non-Competition.

 

(a)           Executive agrees that Executive has a fiduciary duty to the
Company and that Executive shall hold in confidence and shall not, except in the
course of performing Executive’s employment obligations or pursuant to written
authorization from the Company, at any time during or for three years after
termination of Executive’s relationship with the Company knowingly (a) directly
or indirectly reveal, report, publish, disclose or transfer the Confidential
Information or any part thereof to any person or entity; (b) use any of the
Confidential Information or any part thereof for any purpose other than for the
benefit of the Company; (c) assist any person or entity other than the Company
to secure any benefit from the Confidential Information or any part thereof or
(d) solicit (on Executive’s behalf or on behalf of any third party) any employee
of the Company for the purpose of providing services or products which Executive
is prohibited from providing hereunder.

 

(b)           Executive agrees that all Confidential Information, as defined
below, shall belong exclusively and without any additional compensation to the
Company.  For the purposes of this Agreement, “Confidential Information” shall
mean each of the following:  (a) any information or material proprietary to the
Company or designated as confidential either orally or in writing by the
Company; and (b) any information not generally known by non- Company personnel;
and (c) any information which Executive should know the Company would not care
to have revealed to others or used in competition with the Company; and (d) any
information which Executive made or makes, conceived or conceives, developed or
develops or obtained or obtains knowledge or access through or as a result of
Executive’s relationship with the Company (including information received,
originated, discovered or developed in whole or in part by Executive) from the
initial date of Executive’s employment with the Company.

 

(c)           Executive agrees not to accept employment from, nor render
services in any capacity for, nor have any other business relationships with,
nor engage in any business activity in which it would be useful or helpful to
Executive or others with whom he is associated for Executive to use or disclose
Confidential Information of the Company with, a person or entity engaged in a
business located anywhere in the world which directly competes with the
Company’s then existing or planned business a period of one (1) year following
Executive’s last receipt of compensation from the Company, whether the
termination of Executive’s employment by either party was with or without
Cause.  A person or entity directly competes with the Company’s then existing or
planned business if such individual or entity is engaged in, or about to become
engaged in, research on, or development, production, manufacture, marketing,
merchandising, leasing, selling, licensing, servicing or promotion of a
Competing Product.  As used in this Agreement, a “Competing Product” means any
product, technology, process, system or service, in existence or under
development, of any person or organization other than the Company which is the
same as,

 

--------------------------------------------------------------------------------


 

similar to, or directly competes with a product, technology, process, system or
service in existence or planned by the Company as of the termination of
Executive’s employment hereunder. The parties acknowledge that the Company’s
business after the date of this Agreement may evolve into other or additional
areas and activities.  Executive and the Company agree that the terms of this
Section 10(c) relating to non-competition are reasonable in scope and length and
are necessary for the protection of the Company.  In the event that a court
finds the scope of this provision to be unreasonably broad or if the length of
time of this provision is found to be unreasonably long, an arbitrator or court,
as applicable, shall narrow the scope or shorten the length of time to the
extent required to render the provision reasonable and enforceable and shall
enforce the provision as so narrowed.

 

(d)           While employed by the Company and for a period of one (1) year
following Executive’s last receipt of compensation from the Company, whether the
termination of Executive’s employment by either party was with or without Cause,
the Executive will not (i) hire, induce, attempt to hire, assist in hiring, or
cause to be hired, directly or indirectly, by another person or organization,
any person who was an employee of the Company, and (ii) identify, or furnish any
information about, any other employee of the Company to any other person or
organization for the purpose of assisting or facilitating the hiring efforts of
such other person or organization.

 

11.          Miscellaneous.

 

(a)           Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto relating to the subject matter hereof, and this
Agreement supersedes all prior understandings and agreements, whether oral or
written, relating to the employment of the Executive by the Company.

 

(b)           Assignment.  This Agreement shall not be assignable or otherwise
transferable by either party hereto, but any amounts owing to Executive upon the
Executive’s death shall inure to the benefit of the Executive’s heirs, legatees,
legal representatives, executor or administrator.  Notwithstanding the
foregoing, this Agreement applies with the prior written consent of the
Executive, which consent shall not be unreasonably withheld.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
any such respective heirs, legatees, executors, administrators, representatives,
successors and assigns.

 

(c)           Notices.  All notices, demands, requests or other communications
which may be, or are required to be given, served or sent by any party to any
party pursuant to this Agreement shall be in writing and shall be mailed by
first class, registered or certified mail, return receipt requested, postage
prepaid, or transmitted by hand delivery, telegram or telex and addressed as
follows:

 

If to the Executive:

David Zaccardelli

 

 

If to the Company:

United Therapeutics Corporation

 

--------------------------------------------------------------------------------


 

 

1110 Spring Street

Silver Spring, Maryland 20910

Attn: Human Resources

 

(d)           Amendment; Waiver.  This Agreement shall not be amended, altered,
modified or discharged except by an instrument in writing duly executed by the
Executive and the Company.  Neither the waiver by the parties hereto of a breach
of, or default under, any of the provisions of this Agreement, nor the failure
of either of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall thereafter be construed as a waiver of any such provisions, rights or
privileges hereunder.

 

(e)           Severability.  The invalidity or unenforceabilty of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provisions of this Agreement, which shall remain in full force and
effect.

 

(f)            Applicable Law.  This Agreement and the rights and obligations of
the parties under this Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of North Carolina, exclusive of the
choice-of-laws rules thereunder.  The parties hereby irrevocably consent and
submit to the exclusive jurisdiction of the courts located in the State of North
Carolina in connection with any suit, action or other proceeding concerning the
interpretation or enforcement of this Agreement.  Each party waives and agrees
not to assert any defense that such courts lack jurisdiction, venue is improper,
inconvenient forum or otherwise.

 

(g)           Survival.  It is the express intention and agreement of the
parties hereto that the provisions of Sections 7, 8, 9, and 10 hereof shall
survive the termination of employment of the Executive.  In addition, all
obligations of the Company to make payments hereunder shall survive any
termination of this Agreement on the terms and conditions set forth.

 

(h)           Execution.  To facilitate execution, this Agreement may be
executed in as many counterparts as may be required; and it shall not be
necessary that the signatures of, or on behalf of, each party, or that the
signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts.  All counterparts shall collectively
constitute a single agreement.  It shall not be necessary in making proof of
this Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the date first
above written.

 

 

UNITED THERAPEUTICS CORPORATION

 

 

/s/ David Zaccardelli

 

/s/ Alyssa Friedrich

David Zaccardelli

By:

7/12/06

 

--------------------------------------------------------------------------------


 

AMENDMENT

 

THIS AMENDMENT is made as of the 26th day of January 2007 to the Employment
Agreement between David Zaccardelli (“Executive”) and United Therapeutics
Corporation dated June 26, 2006 (the “Agreement”).

 

WHEREAS, the parties desire to amend the Agreement as provided below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby amend the Agreement as
follows:

 

1.  Compensation Upon Termination.  Section 8(e) of the Agreement shall be
renumbered as Section 8(f).

 

2.  Compensation Upon Termination After Change of Control.  The following
provision shall be added as Section 8(e) of the Agreement:

 

(e)           If Executive’s termination occurs during the Term of this
Agreement and after of a Change in Control, regardless of the reason for the
termination and regardless of whether the termination is initiated by Executive
or by the Company, the Executive will be entitled to the following:

 

(i)            a lump-sum amount equal to the amount Executive would have been
entitled to receive in Base Salary for the time remaining in Executive’s then
current Term of employment;

 

(ii)           all stock options granted to Executive shall immediately vest as
of the date of such termination and

 

(iii)          for purposes of this Agreement, the term “Change in Control”
means any transfer of control of the Company by acquisition, merger, hostile
takeover or for any reason whatsoever which qualifies as a “change in the
ownership of effective control of the corporation” under Internal Revenue Code
section 409A(a)(2)(A)(v).

 

 

3.  Effect.  No other provisions of the Agreement shall be affected by this
Amendment, and all other provisions of the Agreement shall remain in full force
and effect.

 

In witness whereof, the parties have executed this Amendment effective as of the
date first written above.

 

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

/s/ David Zaccardelli

 

/s/ Roger Jeffs

David Zaccardelli

 

 

 

--------------------------------------------------------------------------------


 

[g260881ku03i001.gif]

SECOND AMENDMENT THIS AMENDMENT is made as of the 23rd day of September 2009 to
the Employment Agreement between David Zaccardelli (“Executive”) and United
Therapeutics Corporation dated June 26, 2006 (the “Agreement”). WHEREAS, the
parties desire to amend the Agreement as provided below. NOW THEREFORE, for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby amend the Agreement as follows: 1. Term.
Section 2 of the Agreement shall be replaced in its entirety with the following:
The employment of the Executive by the Company will commence on June 26, 2006
for a term of five (5) years continuing to and including June 25, 2011. The term
(as herein extended) shall automatically be extended by one (1) additional year
at the end of each year unless at least six (6) months prior to the end of the
term or any anniversary thereof, the Company shall deliver to Executive or
Executive shall deliver to the Company written notice that the term shall not be
so extended. 2. Effect. No other provisions of the Agreement shall be affected
by this Amendment, and all other provisions of the Agreement shall remain in
full force and effect. In witness whereof, the parties have executed this
Amendment effective as of the date first written above. UNITED THERAPEUTICS
CORPORATION David Zaccardelli

 


[g260881ku03i002.gif]

AMENDMENT THIS AMENDMENT is made as of the 24th day of February 2010 to the
Executive Employment Agreement (the “Agreement”) between David Zaccardelli
(“Executive’*) and United Therapeutics Corporation (“Company”) dated June
26,2006, as amended. WHEREAS, the parties desire to amend the Agreement as
provided below. NOW THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereby amend the
Agreement as follows: 1. Compensation Upon Termination After Change of Control,
Section 8(e) (ii) shall be replaced in its entirety with the following: (ii) all
stock options and share tracking awards granted to Executive shall immediately
vest as of the date of such termination and 2, Effect. No other provisions of
the Agreement shall be affected by this Amendment, and all other provisions of
the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the
parties have executed this Amendment effective as of the date first written
above. UNITED THERAPEUTICS CORPORATION DAVID ZACCARDELLI PAUL A. MAHON

 

 